DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 10/13/2022 with RCE for application number 16/568,680 (filed on 09/12/2019) in which claims 1-14 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5, 7 and 9 are currently amended. Claims 1-4 and 13-14 have been previously cancelled. Claims 15 and 16 have been added as a new claim depending on claims 5 and 7, respectively. Accordingly, claims 5-12 and 15-16 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-205282, filed on 10/24/2017.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 09/12/2019 and 11/02/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/13/2022 has been entered.

Response to Arguments 
Applicant's arguments filed on 10/13/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(1) and/or 35 USC §103: Applicant’s arguments regarding the rejections of the claims 9-12 as being clearly anticipated under 35 U.S.C. §102(a)(1) and the rejected claims 5-8 as being unpatentable under 35 U.S.C. §103 by the prior art of Taguchi (US 2011/0032110 A1) and have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“To advance prosecution, and without conceding to any of the Examiner's assertions in the rejections, Applicant amended independent claim 9 to recite:
display a plurality of power stations on the route to the destination as candidate power stations, and a first recommended power station of the power stations, the first recommended power station determined based on a consumption of the battery expected in accordance with at least one of an expected traffic condition of the route and a forecasted weather condition of the route (emphasis added).
Taguchi fails to disclose or otherwise suggest at least the above-quoted and emphasized features recited in claim 9 …
to advance prosecution, and without conceding to any of the Examiner's assertions in the rejections, Applicant amended independent claim 5 to recite: "compute a consumption of the battery expected in accordance with at least one of an expected traffic condition and a forecasted weather condition during the first ride scheduled duration based on the first information ... " (emphasis added). Taguchi fails to teach or suggest at least the above quoted and emphasized features recited in claim 5.” (see Remarks pages 6-8; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 5 and 9 apparently to overcome the current rejections under §102(a)(1) and/or §103 as recited in the Final office action mailed on 07/15/2022. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.






	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5-12 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US-2011/0032110-A1 by Taguchi et al. (hereinafter “Taguchi”), which is found in the IDS submitted on 09/12/2019, in view of PG Pub. No. US-2015/0198459-A1 by MacNeille et al. (hereinafter “MacNeille”)

As per claim 1-4, (Previously Cancelled)

As per claim 5, Taguchi teaches an information processing device which makes a reservation of a power station to charge a battery of an electric vehicle (Taguchi, in Fig 1, Fig. 5, Fig. 20 [both Fig(s). 5 & 20 have been reproduced here for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121], discloses an in-vehicle control 45 within an electric power amount information output device 4, wherein FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5. Taguchi, in Fig. 7, also discloses to “Make Temporary/ Formal Reservation” of charging station in steps S19-S21), the device comprising:

    PNG
    media_image1.png
    647
    679
    media_image1.png
    Greyscale

Taguchi’s Fig. 5 (emphasis added)

a memory (Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33); and
a processor connected to the memory (Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33);
wherein the processor is configured to:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    510
    725
    media_image2.png
    Greyscale

Taguchi’s Fig. 20 (emphasis added)

enter first information indicating a first ride  (Taguchi, in Fig. 5, Fig. 9 [reproduced here for convenience], ¶¶[0011]-[0012] & ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing includes calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point [implies indicating a first ride], calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies a day and a time of a first ride]), and second information indicating a remaining battery charge at a time of riding (Taguchi, in Fig. 5, Fig. 9  & ¶¶[0011]-[0012], discloses that the electric power amount information output device comprises a remaining electric power amount calculation section. The remaining electric power amount information acquisition section acquires remaining electric power amount information indicating an amount of electric power remaining in the battery. Taguchi, in ¶[0062], further discloses calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point. Taguchi, in see Fig. 7 & ¶¶[0097]-[0099], also discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the remaining electric charge amount (remaining electric power amount) of the battery 32 of the vehicle 3 at the departure point [implies at a time of riding] and the inquiry whether the user will set the destination point);

    PNG
    media_image3.png
    406
    577
    media_image3.png
    Greyscale

Taguchi’s Fig. 9

compute a consumption of the battery expected (Taguchi, in ¶[0062], discloses calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point);
determine whether or not the battery needs to be charged within the first ride  (Taguchi, in Fig. 13 [reproduced here for convenience] & ¶¶[0011]-[0012], discloses that the electric power amount information output device comprises a remaining electric power amount calculation section, a required total electric power amount calculation section. The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information [implies the first ride]. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point. The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount [i.e., determine whether or not the battery needs to be charged within the first ride]. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount. Taguchi, in ¶[0062], further discloses the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing is, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point. Taguchi, in Fig. 7 & ¶¶[0097]-[0108], also discloses at step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes) [implies battery needs to be charged within the first ride], step S9 is performed to calculate the required minimum electric power for reaching a charging station 2. Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount [i.e., determine whether or not the battery needs to be charged within the first ride]. At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented); and
[AltContent: arrow]
    PNG
    media_image4.png
    390
    563
    media_image4.png
    Greyscale

Taguchi’s Fig. 13 (emphasis added)

make a reservation of a power station when the processor determines that the battery needs to be charged, without waiting for a command from a user (Taguchi, in Fig. 3,  Fig. 5 & ¶¶[0090]-[0091], discloses the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies without waiting for a command from a user] transmit the request signal for the temporary reservation of the charging station 2. And, it is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user.  Taguchi, in Fig. 7 & ¶¶[0097]-[0117], discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that the temporary reservation is done without waiting for a command from a user]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).
Taguchi is silent on scheduled duration at a day and a time of a first ride reservation. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and/or use Taguchi’s disclosed destination point information acquisition section to enter first information indicating a first ride scheduled duration of a first ride reservation for the electric vehicle (Taguchi, in Fig. 5, Fig. 9 & ¶¶[0011]-[0012], discloses the electric power amount information output device comprises a destination point information acquisition section that acquires destination point information indicating a point of destination of the vehicle. Taguchi, in ¶[0062], further discloses the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing is, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies first ride scheduled duration of a first ride reservation]. Taguchi, in see Fig. 7 & ¶¶[0097]-[0100], also discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the inquiry whether the user will set the destination point. At step S3, the destination point is set by inputting the name and address or the like of the destination point by the input unit 42). 
Since Applicant(s) has/have not disclosed that “first information” solves any stated problem, or is for any particular purpose other than what ordinary skill in the art would obviously do before the effective filing date of the claimed invention [i.e., “indicating first ride scheduled duration of a first ride reservation”] (see instant application Specification ¶[0119] & ¶[0126]), accordingly, it would have been obvious to use Taguchi’s disclosed destination point information acquisition section, which is set by inputting the name and address or the like [i.e., first information] of the destination point by the input unit 42, and Taguchi’s calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position for indicating first ride scheduled duration of a first ride reservation (see at least Taguchi’s Fig. 5, Fig. 7,  Fig. 9, Fig(s). 16-18 &  ¶[0062]). 
While Taguchi, in certain embodiments, implicitly requires to compute a consumption of the battery expected in accordance with at least one of an expected traffic condition and a forecasted weather condition for calculating the required total electric power amount that indicating a total amount of electric power required for arriving at the destination point (see Taguchi’s ¶¶[0058]-[0062]), it does not explicitly recites in accordance with at least one of an expected traffic condition and a forecasted weather condition.
MacNeille teaches, in at least ¶¶39-49 & ¶¶62-64 that is was old and well known at the time of filing in the art of electric vehicles systems, to compute a consumption of the battery expected in accordance with at least one of an expected traffic condition and a forecasted weather condition (MacNeille, in at least ¶¶39-49, discloses determining how far the battery electric vehicles can actually travel, based on, remaining power, weather, temperature, and  traffic. MacNeille, in ¶¶62-64, further discloses to estimate travel time, wherein this information are used to schedule time at the selected station such that a reasonably accurate appointment for charging is made based on calculating travel time to the station and total charging time, while accounting for traffic or other slowdowns).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Taguchi in view of MacNeille, as both inventions are directed to the same field of endeavor - electric vehicles systems and the combination would provide for more careful EV recharge planning to avoid being stranded due to drained batteries and for scheduling time at selected station, wherein an accurate appointment for charging can be reasonably made (see MacNeille’s ¶¶[0001]-[0006]).

As per claim 6, Taguchi as modified by MacNeille teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Taguchi further teaches wherein the processor enters third information indicating a destination of the first ride reservation (Taguchi, in Fig. 9 & ¶¶[0011]-[0012], discloses the electric power amount information output device comprises a destination point information acquisition section. The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle. Taguchi, in e Fig. 7 & ¶¶[0097]-[0100], further discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the inquiry whether the user will set the destination point. At step S3, the destination point may be set by inputting the name and address or the like of the destination point by the input unit 42), the processor is further configured to:
search for a recommended route to the destination (Taguchi, in Fig. 5, Fig. 15 & ¶¶[0058]-[0068], discloses that the navigation information acquisition unit 44 acquires information from the navigation device provided in the vehicle 3. The information, which the navigation information acquisition unit 44 acquires from the navigation device, includes present position, departure point, map data, facilities, guidance route, travel candidate route [i.e., recommended route to the destination] and the like. The navigation information acquisition unit 44 transmits the acquired information to the in-vehicle control unit 45. The navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section. The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point. The in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point. The in-vehicle control unit 45 may determine a travel route (for example, shortest travel route) from the departure point to the nearest station location. Taguchi, in Fig. 7 & ¶¶[0097]-[0104], further discloses at step S6, the in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information); and
search for the power station located on a way to the destination (Taguchi, in Fig. 1, Fig. 3, Fig. 5, Fig. 20 & ¶¶[0044]-[0062], discloses “a plurality of charging stations 2”. The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station. Taguchi, in Fig. 7, Fig. 15 & ¶¶[0097]-[0115], further discloses at step S16, the in-vehicle control unit 45 performs the charging station search processing), and 
wherein, when the processor determines that the battery needs to be charged when traveling along the recommended route (Taguchi, in Fig. 13 & ¶¶[0011]-[0012], discloses that the electric power amount information output device comprises a required total electric power amount calculation section. The required total electric power amount calculation section calculates a required total electric power amount based on the departure point information and the destination point information. The required total electric power amount indicates an amount of electric power required for the vehicle to travel from the departure point to the destination point. The control section checks whether the remaining electric power amount indicated by the remaining electric power amount information at the departure point is less than the required total electric power amount. The control section further drives the output section to output insufficiency information indicating that the remaining electric power amount of the battery is insufficient if the remaining electric power amount is less than the required total electric power amount. Taguchi, in Fig. 7, Fig. 15 & ¶¶[0097]-[0115], further discloses at step S7, the in-vehicle control unit 45 performs the calculation of the required total electric power amount, which will be required for arrival at the destination point. At S8, the in-vehicle control unit 45 checks whether the remaining electric power of the battery 32 of the vehicle 3 available at the departure point is less than the required total electric power amount, which is calculated at step S7. If the remaining electric power amount of the battery 32 is less than the required total electric power amount (Yes), step S9 is performed to calculate the required minimum electric power for reaching a charging station 2. Then at step S10, the in-vehicle control unit 45 checks whether the remaining electric power amount is less than the required minimum electric power amount. At step 11, the in-vehicle control unit 45 drives the output unit 43 to display electric charge insufficiency information indicating that the remaining electric power of the battery 32 is not sufficient and should be supplemented), the processor reserves the power station found by the processor, without waiting for a command from the user (Taguchi, in Fig. 3, Fig. 5 & ¶¶[0090]-[0091], discloses that the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically [implies without waiting for a command from the user] transmit the request signal for the temporary reservation of the charging station 2. It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user. Taguchi, in Fig. 7 & ¶¶[0097]-[0117], further discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done “without waiting for a command from a user”]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 7, Taguchi as modified by MacNeille teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Taguchi further teaches wherein the processor enters a second ride reservation (Taguchi, in Fig. 7: S3 “Destination Set?”, Fig(s). 9-10, Fig(s) 16-18 & ¶¶[0099]-[0100], discloses a touch switch is displayed as an inquiry whether the destination point will be set. The travelable distance, which the vehicle 3 will be able to travel with the remaining electric power, is calculated based on the remaining electric power amount and the average electric power consumption amount. The in-vehicle control unit 45 checks at step S3 whether the input unit 42 has accepted the input of the touch switch for destination point setting. The destination point is set by inputting the name and address or the like of the destination point by the input unit 42), and 
when the processor determines that the battery needs to be charged within a second ride  the first ride scheduled duration and that the battery does not need to be charged within the first ride scheduled duration, the processor cancels the reservation of the power station for the first ride reservation (Taguchi, in ¶[0048] & ¶¶[0062]-[0076], discloses that the reservation is effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses. The various processing is, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station. The in-vehicle control unit 45 drives the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user. Taguchi, in Fig. 7, Fig(s). 15-18 & ¶¶[0091]-[0117], further discloses that the user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).
Taguchi is silent on a second ride reservation for a time earlier than the first ride reservation after the first ride reservation is entered and before the user rides the electric vehicle, the second ride reservation different from the first ride reservation & scheduled duration of the second ride reservation before the first ride scheduled duration. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify and/or use Taguchi’s disclosed destination point information acquisition section to enter second ride reservation that is different from the first ride reservation, for a time earlier than the first ride reservation and before the first ride scheduled duration (Taguchi, in Fig. 9 & ¶¶[0011]-[0012], discloses the electric power amount information output device comprises a destination point information acquisition section. The destination point information acquisition section acquires destination point information indicating a point of destination of the vehicle. Taguchi, in ¶[0062], further discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, and calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position [implies first ride scheduled duration of a first ride reservation]. Taguchi, in Fig. 7 & ¶¶[0097]-[0100], further discloses at step S2, the in-vehicle control unit 45 drives the output unit 43 to display the inquiry whether the user will set the destination point. At step S3, the destination point may be set by inputting the name and address or the like of the destination point by the input unit 42). 
Since Applicant(s) has/have not disclosed that “second ride reservation” solves any stated problem, or is for any particular purpose other than what ordinary skill in the art would obviously do before the effective filing date of the claimed invention [i.e., being “for a time earlier than the first ride reservation and/or before the first ride scheduled duration”] (see instant application Specification ¶¶[0119]-[0120]), accordingly, it would have been obvious to use Taguchi’s disclosed destination point information acquisition section, which is set by inputting the name and address or the like [i.e., first and/or second ride reservation] of the destination point by the input unit 42, Taguchi’s calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position, and Taguchi’s disclosed travel time to the charging station 2 for determining the claimed “scheduled duration of the second ride reservation” (see at least Taguchi’s Fig. 5, Fig. 7,  Fig. 9, Fig(s). 16-18 &  ¶[0062], ¶¶[0091]-[0117]). 

As per claim 8, Taguchi as modified by MacNeille teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. Taguchi further teaches wherein the reservation made by the processor without waiting for a command from the user is a temporary reservation, and
after making the temporary reservation, the processor switches the temporary reservation to a finalized reservation when receiving an approval from the user (Taguchi, in Fig. 7 & ¶¶[0097]-[0117], discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21,wherein the in-vehicle control unit 45 performs the formal reservation processing [i.e., finalized reservation]).


As per claim 9, Taguchi teaches an information processing device which makes a reservation of a power station to charge a battery of an electric vehicle (Taguchi, in Fig 1, Fig. 5, Fig. 20 [both Fig(s). 5 & 20 have been reproduced here for convenience], ¶¶[0011]-[0020] & ¶¶[0097]-[0121], discloses an in-vehicle control 45 within an electric power amount information output device 4, wherein FIG. 7 is a flowchart showing processing of the electric power amount information output device shown in FIG. 5. Taguchi, in Fig. 7, also discloses to “Make Temporary/ Formal Reservation” of charging station in steps S19-S21), the device comprising:
a memory (Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33); 
a processor connected to the memory (Taguchi, in ¶[0062], discloses that the in-vehicle control unit 45, particularly its CPU, performs various processing [i.e., processor] by executing various control programs stored in the ROM [i.e., memory] based on various information inputted from the charge control unit 33); and
a display connected to the processor (Taguchi, in Fig. 5, Fig(s). 8-18 & ¶[0057]-[0059], discloses the output unit 43 that is configured to output information to users and is configured as a display device);
wherein the processor is configured to:
search for a route to a destination and to make a reservation for a power station located on the route (Taguchi, in Fig. 1, Fig. 3, Fig. 5, Fig. 15 [reproduced here for convenience], Fig. 20 & ¶¶[0058]-[0068], discloses the navigation information acquisition unit 44 that acquires information from the navigation device provided in the vehicle 3 includes present position, departure point, map data, facilities, guidance route, travel candidate route [i.e., route to a destination] and the like, then transmits the acquired information to the in-vehicle control unit 45. Taguchi’s disclosed navigation information acquisition unit 44 operates as a position information acquisition section and a route information acquisition section. The guidance route information is information of a guidance route determined as a result of searching for an appropriate travel route by using a conventional Dijkstra method in the navigation device. The appropriate travel route is selected from a plurality of routes, which the vehicle 3 can travel, based on the inputted departure point and the inputted destination point. The in-vehicle control unit 45, particularly its CPU, performs various processing by executing various control programs stored in the ROM based on various information inputted from the charge control unit 33, the in-vehicle communications unit 41, the input unit 42 and the navigation information acquisition unit 44. The various processing searches for a charging station. The in-vehicle control unit 45 acquires guidance route information based on the departure point information and the destination point information acquired by the navigation information acquisition unit 44. The guidance route information indicates a guidance route, along which the vehicle 3 is guided from the departure point to the destination point. The in-vehicle control unit 45 determines a travel route (for example, shortest travel route) from the departure point to the nearest station location, Taguchi, in ¶¶[0090]-[0091], further discloses that the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2. It is therefore possible to avoid that such a charging station 2 will be reserved by other users before it is actually reserved by the user, and Taguchi, in Fig. 7 & ¶¶[0097]-[0117], also discloses at step S6, the in-vehicle control unit 45 further acquires the guidance route information from the navigation information acquisition unit 44 based on the departure point information and the destination point information. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done without waiting for a command from a user]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing); 
wherein the display is configured to: 
display the route (Taguchi, in Fig. 5, Fig(s). 8-18 & ¶[0057]-[0059], discloses the output unit 43 that is configured to output information to users. The output unit 43 thus operates as an output section. For example, the output unit 43 may be configured as a display device. Where in Fig. 15, the present position information that indicates the present position of the vehicle 3, is detected by a GPS receiver of a conventional navigation device. The departure point information and the destination point information correspond to coordinates of positions inputted in the navigation device as the departure point and the destination point of the vehicle 3); 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    676
    886
    media_image5.png
    Greyscale

Taguchi’s Fig. 15  (emphasis added)
display a plurality of power stations on the route to the destination as candidate power stations, and a first recommended power station of the power stations, the first recommended power station determined based on a consumption of the battery expected  (Taguchi, in Fig(s). 16-18 & ¶[0076], discloses the in-vehicle control unit 45 drives the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user. Taguchi, in Fig. 15 [reproduced here for convenience] & ¶¶[0114]-[0116], further discloses FIG. 15 that schematically shows the relation between the locations of the four charging stations A, B, C, D and the destination point. The travel time are assumed to be 5 minutes from the departure point to the charging station A, 10 minutes from the charging station A to the charging station B, 10 minutes form the charging station B to the charging station C, 5 minutes from the charging station B to the charging station D, 25 minutes from the charging station C to the destination point and 5 minutes from the charging station D to the destination point); 

    PNG
    media_image6.png
    435
    630
    media_image6.png
    Greyscale

Taguchi’s Fig. 16

display a temporary reservation having been temporarily reserved by the processor for the first recommended power station to a user, and a prompt for an approval of switching the temporary reservation to a finalized reservation to a user (Taguchi, in Fig. 5, Fig. 16 [reproduced here for convenience], Fig(s). 17-18 & ¶¶[0090]-[0091], discloses the in-vehicle control unit 45 that drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2, which is listed at the top as having the highest priority in the prioritized display processing. Taguchi, in Fig. 7 & ¶¶[0097]-[0117], further discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [i.e., an approval of switching the temporary reservation to a finalized reservation to a user]. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing); and
display, when receiving the approval of the temporary reservation from the user, the route with the first recommended power station for which the temporary reservation has been switched to a finalized reservation (Taguchi, in Fig. 5, Fig. 15 & ¶¶[0090]-[0091], discloses the in-vehicle control unit 45 that drives the in-vehicle communications unit 41 to automatically transmit the request signal for the temporary reservation of the charging station 2, which is listed at the top as having the highest priority in the prioritized display processing. In the formal reservation processing, the in-vehicle control unit 45 drives the in-vehicle communications unit 41 to transmit the formal reservation signal for the charging station 2, which is actually selected by the user by way of the input unit 42. The user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. Taguchi, in Fig. 7 & ¶¶[0097]-[0117], further discloses at step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21, wherein the in-vehicle control unit 45 performs the formal reservation processing).
While Taguchi, in certain embodiments, implicitly requires to compute a consumption of the battery expected in accordance with at least one of an expected traffic condition and a forecasted weather condition for calculating the required total electric power amount that indicating a total amount of electric power required for arriving at the destination point (see Taguchi’s ¶¶[0058]-[0062]), it does not explicitly recites in accordance with at least one of an expected traffic condition and a forecasted weather condition.
MacNeille teaches, in at least ¶¶39-49 & ¶¶62-64 that is was old and well known at the time of filing in the art of electric vehicles systems, to compute a consumption of the battery expected in accordance with at least one of an expected traffic condition and a forecasted weather condition (MacNeille, in at least ¶¶39-49, discloses determining how far the battery electric vehicles can actually travel, based on, remaining power, weather, temperature, and  traffic. MacNeille, in at least ¶¶62-64, further discloses to estimate travel time, wherein this information are used to schedule time at the selected station such that a reasonably accurate appointment for charging is made based on calculating travel time to the station and total charging time, while accounting for traffic or other slowdowns).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Taguchi in view of MacNeille, as both inventions are directed to the same field of endeavor - electric vehicles systems and the combination would provide for more careful EV recharge planning to avoid being stranded due to drained batteries and for scheduling time at selected station, wherein reasonably an accurate appointment for charging can be made (see MacNeille’s ¶¶[0001]-[0006]).

As per claim 10, Taguchi as modified by MacNeille teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Taguchi further teaches wherein when the processor determines that the electric vehicle will not arrive at the first recommended power station as reserved (Taguchi, in Fig(s). 16-17 [both reproduced here for convenience]. Fig. 18, ¶[0048] & ¶¶[0062]-[0076]; discloses that the reservation is effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses [implies determines that the electric vehicle will not arrive at the first recommended power station as reserved]), and 

    PNG
    media_image6.png
    435
    630
    media_image6.png
    Greyscale

Taguchi’s Fig. 16


    PNG
    media_image7.png
    394
    584
    media_image7.png
    Greyscale

Taguchi’s Fig. 17

the display displays a temporary reservation having been made for a second recommended power station different from the first recommended power station, and a prompt for an approval of switching the temporary reservation to a finalized reservation (Taguchi, in Fig(s). 16-18, ¶[0048] & ¶¶[0062]-[0076], discloses that the reservation is effective until it is cancelled, the charger device 23 is actually used by the specified user or the reserved time elapses. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station, calculation of a required supplemental electric power amount, calculation of a charging start time, calculation of an estimated destination-arrival time indicating an estimated time of arrival at the destination position, calculation of a total electric power consumption amount for arriving at the destination point, priority display, temporary reservation, formal reservation [implies displays a temporary reservation having been made for a second recommended power station different from the first recommended power station], disturbance correction, etc. The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user [implies a second recommended power station different from the first recommended power station]. Taguchi, in Fig. 7, Fig. 14 & ¶¶[0091]-[0117], discloses the user may select the charging station 2 for the formal reservation based on the list of the charging stations 2 [implies a second recommended power station different from the first recommended power station], which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user [implies that “the temporary reservation” is done without waiting for a command from a user]. If the formal request has already been received (Yes) [implies approval of switching the temporary reservation to a finalized reservation], the in-vehicle control unit 45 performs step S21. If no formal request has been received (No), the in-vehicle control unit 45 performs no more steps. At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 11, Taguchi as modified by MacNeille teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Taguchi further teaches wherein the display is further configured to display a second recommended power station that is different from the first recommended power station (Taguchi, in Fig(s). 16-18  [reproduced here for convenience]  & ¶¶[0091]-[0117], discloses the user selects the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time), and 

    PNG
    media_image8.png
    649
    855
    media_image8.png
    Greyscale

Taguchi’s Fig. 15

when receiving a denial of the first recommended power station and selection of the second recommended power station, the display displays a route to the destination via the second recommended power station (Taguchi, in Fig. 15 [reproduced here for convenience], ¶[0048] & ¶¶[0062]-[0076]: The reservation may be effective until it is cancelled [implies receiving a denial of the first recommended power station], the charger device 23 is actually used by the specified user or the reserved time elapses. The various processing may be, for example, calculation of a required total electric power amount indicating a total amount of electric power required for arriving at the destination point, calculation of a required minimum electric power amount, search for a charging station, calculation of an estimated station-arrival time indicating estimated time of arrival at the charging station. The in-vehicle control unit 45 may drive the output unit 43 to display only the availability information with respect to the charging stations 2, at which the vehicle 3 will arrive after the estimated station-arrival time. The in-vehicle control unit 45 can thus eliminate the display of the availability information of the charging station 2, at which the vehicle 3 will arrive before arriving at the charging station. By thus eliminating the output of unnecessary information, only the useful information can be provided to the user. Taguchi, in Fig. 7, Fig(s). 15-18 & ¶¶[0091]-[0117], further discloses the user may select the charging station 2 for the formal reservation based on the list of the charging stations 2, which are acquired as a result of the charging station search processing and displayed on the output unit 43 with the availability information, the estimated station-arrival time, the charging start time, the estimated destination-arrival time, the total electric power consumption amount, the travel time to the charging station 2 and the like. The charging stations are listed from top to bottom in the order of A, B, C, D, based on the earliest order of the estimated station-arrival time. At step S19, the in-vehicle control unit 45 performs the temporary reservation processing. At step S20, the in vehicle control unit 45 checks whether the input device 42 has already received the formal reservation request from the user. If the formal request has already been received (Yes), the in-vehicle control unit 45 performs step S21. If no formal request has been received (No), the in-vehicle control unit 45 performs no more steps. At step S21, the in-vehicle control unit 45 performs the formal reservation processing).

As per claim 12, Taguchi as modified by MacNeille teaches the device according to claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Taguchi further teaches wherein the display is further configured to display the first recommended power station and an available time slot for the first recommended power station (Taguchi, in Fig. 15 [reproduced here for convenience], Fig(s) 16-18 & ¶[0081], discloses the in-vehicle control unit 45 that drives the output unit 43 to display the availability information, which is acquired as a result of the charging station searching, and the calculated charging start time of the charging station 2. The in-vehicle control unit 45 may display, as the availability information and the charging start time of the charging station 2, names of the available charging stations and respective charging start times, in a list in the order of time of the charging start time Taguchi, in Fig(s) 16-18 & ¶[0116], discloses that the in-vehicle control unit 45 drives the output unit 43 to provide a display as shown in FIG.17. The charging stations are listed from top to bottom in the order of C, D, A, B, based on the earliest order of the charging start time).

    PNG
    media_image6.png
    435
    630
    media_image6.png
    Greyscale

Taguchi’s Fig. 16


    PNG
    media_image7.png
    394
    584
    media_image7.png
    Greyscale

Taguchi’s Fig. 17


    PNG
    media_image9.png
    393
    580
    media_image9.png
    Greyscale

Taguchi’s Fig. 18



As per claim(s) 13-14, (Previously Cancelled)



Claims 15-16 are rejected under 35 USC §103 as being unpatentable over Taguchi (PG Pub. No. US-2011/0032110-A1) as modified by MacNeille (PG Pub. No. US-2015/0198459-A1) and further in view of PG Pub. No. US-2016/0025506-A1 by Penilla et al. (hereinafter “Penilla”)

As per claim 15, Taguchi as modified by MacNeille teaches the device according to claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Taguchi as modified by MacNeille is silent on wherein the processer is further configured to manage a car sharing system.
Penilla teaches, in ¶¶ 214-221 that is was old and well known at the time of filing in the art of electric vehicle charging systems, wherein the processer is further configured to manage a car sharing system (Penilla, in at least ¶¶214-221, discloses ride sharing programs that identify locations where people can be picked up if users desire to travel to the same location or same general area. Penilla, in at least ¶221, also discloses that user selects a route option, wherein the route generator provides information concerning the charging station, and prepays or books a charging station slot).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Taguchi & MacNeille further in view of Penilla, as all inventions are directed to the same field of endeavor - electric vehicles charging systems and the combination would provide for extending EV range and obtain charge from charge stations that are geographically dispersed (see MacNeille’s ¶[0003]).

As per claim 16, the claim is directed towards a device that recites similar limitations performed by the device of claim 15. The cited portions of Taguchi, MacNeille and Penilla used in the rejection of claim 15 teach the same limitations of the device claim 15. Therefore, claim 16 is rejected under the same rationales used in the rejections of claim 15 as outlined above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cho (PG Pub. No. US 2014/0207498 A1) discloses an Electric Vehicles (EV) utilization services (e.g., electric car sharing service, a car rent service, etc.), wherein the case that an electric vehicle reservation is performed, electric charger information providing unit 223 collects/ determines “charging related information” associated with a corresponding or based on  reservation content e.g., an EV return location or a return time, etc. of a corresponding EV sharing service (see at least ¶¶40-58).
Amano et al. (PG Pub. No. US 2015/0286965 A1) discloses a reservation system that reserves a charger to charge a power source of an electric automobile, wherein a control method of an information processing device enables a charger to be reserved while taking into consideration arriving at a destination earlier, and searches for a charger within a predetermined range from a current location if the battery level has fallen below a first threshold value, and if a destination has been set and a plurality of searched chargers exist, calculates a predicted charging end point-in-time at each charger, based on a predicted arrival point-in-time to each charger and the availability state and charging capability of each charger. With the calculated predicted charging end point-in-time for each charger as the departure point-in-time from each charger, a charger of which the predicted destination arrival point-in-time is the earliest of the calculated predicted destination arrival point-in-times for each charger, is reserved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/Tarek Elarabi/Examiner, Art Unit 3661